Case 1:21-cv-20660-RNS Document 32 Entered on FLSD Docket 04/16/2021 Page 1 of 3




                            United States District Court
                                      for the
                            Southern District of Florida

   Eliezer Taveras and Nathan             )
   Taveras, Plaintiffs                    )
                                          )
   v.                                     ) Civil Action No. 21-20660-Civ-Scola
                                          )
   Ocwen Loan Services, Inc. and          )
   others, Defendants.                    )
        Order Granting In Part and Denying in Part Emergency Motion
        This cause is before the Court upon the Plaintiffs Eliezer Taveras and
  Nathan Taveras’s emergency motion for an order granting leave to amend the
  complaint. The Court has considered the motion, the record in this case, the
  applicable law, and is otherwise fully advised. For the reasons set forth below,
  the motion is granted in part and denied in part. (ECF No. 31.)
           1. Background
         This matter involves the Plaintiffs’ claims against their mortgagor Ocwen
  Loan Services and its successors related to a state-court consent judgment in
  favor of Defendants allowing for the judicial sale of the Plaintiffs’ property. The
  Plaintiffs filed their nine-count complaint on February 17, 2021. (ECF No. 1.)
  On March 16, 2021, the Defendants jointly filed a motion to dismiss the
  complaint in its entirety. (ECF No. 15.) The Plaintiffs’ response to the motion
  was due on March 30, 2021, however, no response was ever filed nor was an
  extension of time filed. Instead, on April 12, 2021, the Plaintiffs filed an
  amended complaint. (ECF No. 25.) The next day, the Plaintiffs filed an
  emergency motion seeking a temporary restraining order and preliminary
  injunction against the Defendants to enjoin them from foreclosing on the
  Plaintiffs’ property. (ECF No. 26.) The Court promptly denied the motion for
  failure to comply with Local Rule 7.1 and struck the amended complaint for
  noncompliance with Federal Rule of Civil Procedure 15. (ECF No. 27.) The order
  also extended, sua sponte, the deadline to respond to the motion to dismiss to
  April 19, 2021. (ECF No. 28.)
         The Plaintiffs have filed a second emergency motion for leave to amend
  their complaint. (ECF No. 31.) The motion represents that a ruling is needed by
  April 16, 2021 to avoid the entry of a writ of possession being entered in the
  parallel state-court proceeding. (Id. at 4.) Alternatively, the Plaintiffs seek a
  two-day extension to file their response to the Defendants’ motion to dismiss.
Case 1:21-cv-20660-RNS Document 32 Entered on FLSD Docket 04/16/2021 Page 2 of 3




  (Id. at 1.) The motion is opposed (Id. at 2.)
           2. Analysis
       The Plaintiffs’ emergency motion for leave to amend is denied on two
  grounds: the Plaintiff fails to explain why granting leave to amend constitutes
  an emergency under Local Rule 7.1(d) and additionally, the motion for leave to
  amend is deficient as the Plaintiff did not comply with Local Rule 15.1.
         Local Rule 7.1(d)(1) directs that a filer requesting emergency action “must
  set forth in detail the nature of the emergency, the date by which a ruling is
  necessary, and the reason the ruling is needed by the stated date.” Id. The filer,
  moreover, must “certify that the matter is a true emergency” by including
  certain language above the motion’s signature block. Here, the motion contains
  the necessary signature block but fails to explain the reason for the expedited
  ruling and thus, may be denied on this basis alone. United States v. Vasquez,
  No. 16-CR-60296-BB, 2020 WL 5946466, at *1 (S.D. Fla. Oct. 7, 2020) (Bloom,
  J.) The Plaintiffs contend that leave to amend the complaint is urgent because
  the Defendants have moved for a writ of possession in the parallel state case.
  However, the motion does not explain why the filing of an amended complaint
  is necessary to stop those proceedings from going forward or the writ from
  being issued. Indeed, the state-court proceedings have continued moving
  forward despite the filing of the operative complaint. See Taveras v. U.S. Bank
  National Association et al, Case No. 17-20857 (Fla. 11th Cir. Ct.) Additionally,
  the Plaintiffs are cautioned that the filing of any other non-compliant
  emergency motions may result in sanctions against the Plaintiffs. Vazquez,
  2020 WL 5946466, at *1.
         Moreover, Federal Rule of Civil Procedure 15(a) governs amendments to
  pleadings. A party may amend any pleading once as a matter of right before
  a responsive pleading has been filed or within twenty-one (21) days after
  serving the pleading if no responsive pleading is allowed. See Fed. R. Civ.
  P. 15(a)(1). In all other situations, the amending party must obtain written
  consent from the opposing party or leave of the court to amend the
  pleading. See Fed. R. Civ. P. 15(a)(2). The rule declares that leave to amend
  “shall be freely given when justice so requires.” Id. If the underlying facts or
  circumstances relied upon by a plaintiff may be a proper subject of relief, he
  ought to be afforded an opportunity to test his claim on the merits. See Foman
  v. Davis, 371 U.S. 178, 182 (1962). Local Rule 15.1 requires that a motion to
  amend “reproduce the entire pleading as amended and may not incorporate
  any prior pleading by reference.” S.D. Fla. L.R. 15.1.
        Here, the Plaintiff filed the subject motion 27 days after the filing of the
Case 1:21-cv-20660-RNS Document 32 Entered on FLSD Docket 04/16/2021 Page 3 of 3




  motion to dismiss. “The twenty-one day time period under Rule 15 is triggered
  as soon as a responsive pleading or a motion under 12(b) is served.” Rubinstein
  v. Keshet Inter Vivos Tr., No. 17-61019-CIV, 2017 WL 7792570, at *3 (S.D. Fla.
  Oct. 18, 2017) (Torres, MJ) (citing to Fed. R. Civ. P. 15(a)(1)). Accordingly, the
  Plaintiff requires leave from Court to file the subject motion. Leave is denied.
  Although the motion indicates that the amended complaint will change the
  relief sought from the Defendants, and add new causes of action, the motion
  does not include the proposed amended complaint nor does the motion set
  forth facts that would comprise the new allegations or counts. (ECF No. 31 at
  5.) Pelletier v. Estes Groves, Inc., No. 16-14499-CIV, 2018 WL 4208327, at *1
  (S.D. Fla. May 30, 2018) (Marra, J.) (denying motion to amend for failure to
  attach proposed amended complaint).
        The Plaintiffs’ alternative request for a two-day extension to respond to
  the motion to dismiss is granted. The response is due by no later than April
  21, 2021. The Plaintiffs may renew their request for leave to amend in their
  response in opposition. At which time the Court will address whether
  amendment is appropriate under the circumstances.
         The Clerk’s Office is directed to mail a copy of this order to the pro se
  Plaintiffs at the email address and mailing address below.
        Done and ordered in Miami, Florida, on April 15, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
  Copies furnished to:
  Nathan Taveras
  Nathantaveras799@hotmail.com
  15465 SW 19 Way
  Miami, FL 33185

  Eliezer Taveras
  Etaveras2020@gmail.com
  15465 SW 19 Way
  Miami, FL 33185
